JUDITH MOORE, ADMINISTRATRIX OF THE ESTATE OF DONNIE MOORE, DECEASED, AND IN HER OWN RIGHT,
v.
ERICSSON, INC. (SUCCESSOR TO ANACONDA WIRE AND CABLE COMPANY), AMTCO/AMERICAN BILTRITE, CBS CORPORATION, CERTAINTEED CORPORATION, CHAMPLAIN CABLE CORPORATION, CLEAVER-BROOKS, INC., CROWN CORK & SEAL COMPANY, INC., DFT, RPM. BONDEX INTERNATIONAL AND GOODYEAR TIRE AND RUBBER CO., DFT, RPM, BONDEX INTERNATIONAL, FOSTER-WHEELER, LLC. GARLOCK SEALING TECHNOLOGIES, LLC, GENERAL ELECTRIC COMPANY. CY GOLDBERG, INGERSOLL-RAND & GEORGIA PACIFIC, MELRATH GASKET COMPANY, METROPOLITAN LIFE INSURANCE, OWENS-ILLINOIS, INC., RILEY POWER, INC., UNION CARBIDE CORPORATION AND KELLY-MOORE PAINT CO.
PETITION OF: ERICSSON, INC.
Nos. 714 EAL 2010, 715 EAL 2010
Supreme Court of Pennsylvania, Eastern District.
May 23, 2011.

ORDER
PER CURIAM.
AND NOW, this 23rd day of May. 2011, the Petition for Allowance of Appeal and Motion for Leave to File Reply in Support of Petition for Allowance of Appeal are DENIED.